 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

information associated with certain cellular telephones
assigned call numbers (414) 888-1016, (414) 888-3938, and
and (414) 732-4951, that is stored at premises controlled by
Sprint, a wireless telephone service provider headquartered at
6200 Sprint Parkway in Overland Park, Kansas.

Case No. 19-MJ- 13649

ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A1. This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A) and 2711(3)(A).

located in the Eastern District of Wisconsin, there is now concealed:
See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
i evidence of a crime;
C1 contraband, fruits of crime, or other items illegally possessed;
C) property designed for use, intended for use, or used in committing a crime;
imi a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 18, United States Code, Section 3148.

The application is based on these facts: See attached affidavit.

L) Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

A_— aa

Applicant's signature

Brian Nodes, Deputy Marshal, U.S. Marshals Service
Printed Name and Title

Sworn to before me and signed in my presence: Le BY
Z 7
Date: | / 6 | G W a
| a Judge's a V

City and State: Milwaukee, Wisconsin Honorable William E. Duffin, U.S. Magistrate Judge
Case 2:19-MJ-O1364-WED Filed 12727719” Pag@rduduinune ahd Qe ent

 

 

 
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Brian Nodes, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for information
associated with certain cellular telephones assigned call numbers (414) 888-1016, (414) 888-3938, and
(414) 732-4951, that is stored at premises controlled by Sprint, a wireless telephone service provider
headquartered at 6200 Sprint Parkway in Overland Park, Kansas. The information to be searched is
described in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require Sprint to disclose to the
government copies of the information further described in Section I of Attachment B. Upon receipt of
the information described in Section I of Attachment B, government-authorized persons will review
the information to locate items described in Section II of Attachment B.

2. I am employed as a Deputy with the United States Marshals Service and have held that
position for approximately 10 years. As part of my duties, I conduct investigations to locate federal and
state fugitives.

3. In December 2008, I completed a 12-week training course at the Federal Law
Enforcement Training Center located in Glynco, Georgia. In March 2009, I also completed the Basic
Deputy Course, a six-week course at the U.S. Marshals Service Training Academy located in Glynco,
Georgia. I have had both formal training and have participated in several investigations that utilize
various electronic surveillance techniques. These techniques have proven to be useful in locating
individuals who are actively avoiding arrest.

4, I am an investigator or law enforcement officer of the United States within the meaning
of Title 18, United States Code, Section 2510(7), in that I am empowered by law to conduct

investigations of and to make arrests for federal felony offenses.

Case 2:19-mj-01364-WED Filed 12/27/19 Page 2 of12 Document 1
 

 

5. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended to
show merely that there is sufficient probable cause for the requested warrant and does not set forth all
of my knowledge about this matter.

6. Based on the facts as set forth in this affidavit, there is probable cause to believe that the
information described in Attachment A contains evidence of violations of Title 18, United States Code,
Section 3148, and the whereabouts of Julion S. Griffin, also known as Jewel D. Griffin, a person to be
arrested, as described in Attachment B.

7. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &

(c)(1)(A). Specifically, the Court is a district court of the United States that has jurisdiction over the
offense being investigated pursuant to 18 U.S.C. § 2711(G)(A)(@.
PROBABLE CAUSE

8. I am involved in a criminal investigation of a violation of the conditions of supervised
release, in violation of Title 18, United States Code, Section 3148. On or about July 9, 2019, an indictment
was filed against Julion S. Griffin, also known as Jewel D. Griffin—the subscriber of the Target Account—
in Case No. 19-CR-124. In that indictment, the Grand Jury charged the defendant with violations of Title

18, United States Code, Sections 922(g)(1) and 924(a)(2).

2
Case 2:19-mj-01364-WED Filed 12/27/19 Page 3of12 Document 1
 

 

9. The defendant was arrested on an arrest warrant and arraigned on July 29, 2019. The
defendant was temporarily detained. On July 31, 2019, the Court released the defendant with conditions
pending trial, over the objection of the United States. Those conditions required the defendant to appear
in court as required, advise the court or pretrial services office or supervising officer in writing before
making any change of residence or telephone number, submit to supervision by and report for
supervision to the pretrial services office as directed, and submit to location monitoring as directed by
the pretrial services office or supervising officer. In that order, the defendant was advised of the penalties
for violating the conditions of release and signed an acknowledgment to that effect on July 30, 2019.

10. | OnOctober 10, 2019, the defendant advised the pretrial service officer of a residence change,
but never provided an address. Later that day, the pretrial service officer received an alert that the defendant
had cut off his location monitoring device. In response, the pretrial services officer attempted to contact the
defendant multiple times with no response.

11. The United States District Court for the Eastern District of Wisconsin issued an arrest
warrant for the defendant as a result of a violation of his release conditions on October 11, 2019.

12. The United States Marshals Service has been enlisted to locate and apprehend the
defendant. As of today, the defendant’s whereabouts remain unknown, and the arrest warrant remains

unexecuted.

13. I received information from the pretrial service office that Julion S. Griffin (DOB:
12/29/1990) uses an alias of Jewel D. Griffin, as reflected in the indictment. The U.S. Marshals Service
conducted a reference check on the defendant, which included comparing Julion Griffin’s booking
photograph to the Wisconsin Department of Transportation’s driver’s license photograph of Jewel D.

Griffin.

3
Case 2:19-mj-01364-WED Filed 12/27/19 Page 4of12 Document 1
 

 

14. —_ | have conducted surveillance of locations associated with the defendant. On December
5, 2019, the U.S. Marshals Great Lakes Regional Fugitive Task Force in Milwaukee conducted a
surveillance operation for the defendant. During the investigation, I learned that the defendant had a
relationship with Kayla Smith (DOB: 09/04/1995) and identified a black 2009 Audi A6 bearing
Wisconsin license plate AHE-7095 that was registered to her at 5270 North 91% Street, Unit 7 in
Milwaukee, Wisconsin.

15. | On December 5, 2019, U.S. Marshals located that vehicle parked in a driveway in the
vicinity of 101-107 West Meinecke Avenue in Milwaukee. Investigators later observed Griffin
approaching the vehicle, open the driver’s side door, and then reverse the vehicle into the street.
Investigators approached the defendant, activated emergency lights and sirens, and attempted to conduct
a positive vehicle containment, a law enforcement technique to stop and contain a vehicle in an effort to
avoid a vehicle pursuit.

16. Investigators made vehicle contact with the passenger door side of Griffin’s vehicle,
while two other law enforcement vehicles approached from the driver’s side. Upon observing the law
enforcement vehicles, the defendant placed his vehicle into drive and drove forward, breaking
containment from law enforcement. The defendant then fled at a high rate of speed westbound on
Meinecke Avenue. Investigators continued to follow the defendant with emergency lights and sirens
activated. The defendant did not stop, but instead led investigators on a high-speed pursuit. Investigators
continued for approximately 0.8 miles before terminating the pursuit. During that pursuit, the defendant
disregarded four stop signs and reached speeds between 80 and 100 miles per hour.

TARGET PHONE NUMBERS
17. On November 6, 2019, I received information from U.S. Probation Officer Tremayne

White. Officer White provided information to U.S. Marshals that he obtained from Griffin, while he

4
Case 2:19-mj-01364-WED Filed 12/27/19 Page 5of12 Document 1
 

was on supervision. Officer White provided the most recent cellular number on file for the defendant
as (414) 888-1016. This is the number that the U.S. Probation Office used to contact Griffin.

18. On December 6, 2019, I spoke with Kayla Smith, the defendant’s girlfriend. Ms. Smith
provided me with two phone numbers, which she uses to contact the defendant—(414) 888-3938 and
(414) 732-4951. Ms. Smith indicated that she communicates regularly with the defendant on those phone
numbers. Ms. Smith indicated that she last spoke with the defendant at those numbers on December 6,
2019.

19. |OnDecember 5 and 6, 2019, the target phone numbers were run through Zetx and the
cellular provider was confirmed as Sprint.

20. In my training and experience, I have learned that Sprint is a company that provides
cellular telephone access to the general public. I also know that providers of cellular telephone service
have technical capabilities that allow them to collect and generate information about the locations of the
cellular telephones to which they provide service, including cell-site data, also known as “tower/face
information” or “cell tower/sector records.” Cell-site data identifies the “cell towers” (i.e., antenna
towers covering specific geographic areas) that received a radio signal from the cellular telephone and,
in some cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These towers
are often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural areas.
Furthermore, the tower closest to a wireless device does not necessarily serve every call made to or from
that device. Accordingly, cell-site data provides an approximate location of the cellular telephone, but
is typically less precise than other types of location information, such as £-91 1 Phase II data or Global
Positioning Device (“GPS”) data.

21. Based on my training and experience, I know that Sprint can collect cell-site data about
the cellular telephones using its network. I also know that wireless providers such as Sprint typically

collect and retain cell-site and other cellular network data pertaining to cellular phones to which they

5
Case 2:19-mj-01364-WED Filed 12/27/19 Page 6of12 Document 1
 

provide service in their normal course of business in order to use this information for various business-
related purposes. From this data, wireless providers such as Sprint also estimate the historical locations
of cellular telephones using their networks. These estimates are drawn from data collected in the normal
course of business, including cell-site and other cellular network data.

22. Based on my training and experience, I know that wireless providers such as Sprint
typically collect and retain information about their subscribers in their normal course of business. This
information can include basic personal information about the subscriber, such as name and address, and
the methods of payment (such as credit card account number) provided by the subscriber to pay for
wireless telephone service. I also know that wireless providers such as Sprint typically collect and retain
information about their subscribers’ use of the wireless service, such as records about calls or other
communications sent or received by a particular phone and other transactional records, in their normal
course of business.

23. In my training and experience, this information may constitute evidence of the crimes
under investigation because the information can be used to identify the user or users of the cellular
telephones assigned call numbers (414) 888-1016, (414) 888-3938, and (414) 732-4951 and may assist
in the identification of Griffin’s whereabouts.

24. Based on my training and experience in locating and apprehending potentially violent
fugitives, the requested information will assist in locating the defendant. This information will provide

information about his associates and his historical location.

25. A frequency analysis of the historical cell site location information and historical
precision location information associated with Griffin’s cell phone numbers can also establish a pattern

of habits, travel, and locations.

6
Case 2:19-mj-01364-WED Filed 12/27/19 Page 7 of 12 Document 1
 

AUTHORIZATION REQUEST

26. Based on the foregoing, I request that the Court issue the proposed search warrant,
pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

27. I further request that the Court direct Sprint to disclose to the government any information
described in Section I of Attachment B that is within its possession, custody, or control. Because the
warrant will be served on Sprint, who will then compile the requested records at a time convenient to it,

reasonable cause exists to permit the execution of the requested warrant at any time in the day or night.

7
Case 2:19-mj-01364-WED Filed 12/27/19 Page 8 of12 Document 1
 

ATTACHMENT A
Property to Be Searched
This warrant applies to the following:
a. Records and information associated with certain cellular telephones assigned call
numbers (414) 888-1016, (414) 888-3938, and (414) 732-4951, that is stored at premises controlled by
Sprint, a wireless telephone service provider headquartered at 6200 Sprint Parkway in Overland Park,

Kansas.

8
Case 2:19-mj-01364-WED Filed 12/27/19 Page 9of12 Document 1
 

ATTACHMENT B
Particular Things to be Seized
I. Information to be Disclosed by the Provider
To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, including any information that has been deleted but is still available
to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. § 2703(f), the
Provider is required to disclose to the government the following information pertaining to the Account(s)
listed in Attachment A for the time period from October 1, 2019 through December 6, 2019:
a. The following information about the customers or subscribers of the Account(s):
i. Names (including subscriber names, user names, and screen names);
ii. Addresses (including mailing addresses, residential addresses, business addresses,
and e-mail addresses);
iii. Dates of birth;
iv. Alternate phone numbers;
v. Other phone numbers on the same Account(s);
vi. Local and long distance telephone connection records;
vii. Records of session times and durations, and the temporarily assigned network
addresses (such as Internet Protocol (“IP”) addresses) associated with those sessions;
viii. | Length of service (including start date) and types of service utilized;
ix. Telephone or instrument numbers (including MAC addresses, Electronic Serial
Numbers (“ESN”), Mobile Electronic Identity Numbers (“MEIN”), Mobile Equipment
Identifier (“MEID”); Mobile Identification Number (“MIN”), Subscriber Identity

Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network Number

9
Case 2:19-mj-01364-WED Filed 12/27/19 Page 10o0f12 Document 1
 

 

(“MSISDN”); International Mobile Subscriber Identity Identifiers (“IMSI’), or
International Mobile Equipment Identities (“IMEI”);

x. Other subscriber numbers or identities (including the registration Internet
Protocol (“IP”’) address); and

xi. Means and source of payment for such service (including any credit card or bank

account number) and billing records.

b. All records and other information (not including the contents of communications) relating
to wire and electronic communications sent or received by the Account(s), including:

i. the date and time of the communication, the method of the communication, and
the source and destination of the communication (such as the source and destination
telephone numbers (call detail records), email addresses, and IP addresses);

ii. information regarding the cell tower and antenna face (also known as “sectors”)
through which the communications were sent and received, including the locations of any
cell tower and antenna face; and

iii. historical location records (including historical locational precision information,
historical handset location data, estimated location records, geolocation information
(PING), Network Event Location System (NELOS) data, Global Positioning System
(GPS) data, cell tower triangulation or trilateration, round-trip time (RTT), per-call

measurement data (PCMD), historical E911 data, or precision measurement information).

c. A list of definitions or keys identifying all information contained in the records.

10
Case 2:19-mj-01364-WED Filed 12/27/19 Page 11o0f12 Document 1
 

Ir. Information to be Seized by the Government
All information described above in Section I that constitutes evidence of a violation of
Title 18, United States Code, Section 3148 or about the whereabouts of Julion S. Griffin, also known as
Jewel D. Griffin, a person to be arrested, during the period from October 1, 2019 through December 6,

2019.

11
Case 2:19-mj-01364-WED Filed 12/27/19 Page 12o0f12 Document 1
